Hill, J.
1. The only issue submitted to the jury was whether B. P. Cleveland, at the time of his death, was a resident of Polk County or of Ployd County. The evidence on this issue was conflicting, but was sufficient to authorize the jury to find that at tire time, of his death B. P. Cleveland was a resident of Ployd County. The court did not err in overruling the motion for new trial on the general grounds.
2. The excerpts from the charge of the court, in view of the general charge, show no error. Neither does the refusal to charge as requested show error.
3. The court did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur.

G. G. Bunn and Maddox, Matthews $ Owens, for plaintiffs in error.
Porter & Mebane, contra.